DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
Response to Arguments and Declaration
Applicant's arguments and declaration filed 03/25/2021 have been fully considered.
The inventor declared that an ordinary artisan would not have substituted Yang’s vibration based agitation system for Han’s rotating stirring vanes since the expressed purpose and advantage of Han’s system is the testing of specific shear conditions and/or comparisons of different shearing rate conditions (page 3, item 12). The inventor further declared that an ordinary artisan would not have combined Yang’s cold finger with Han’s test tubes since the expressed purpose and advantage of Yang’s system includes placing the temperature of the test tube at the same temperature as the water bath (page 4, item 16; see also machine translation of record, Yang page 5, item 5), and Yang fails to recognize the importance of a temperature gradient in the test tube whereby paraffin would preferentially deposit on the cold body and therefore relying on Yang’s motivation to avoid rotors is an erroneous conclusion (page 5, items 19-20). The Examiner is persuaded that the declaration under 37 CFR 1.132 filed 03/25/2021 is sufficient to overcome the prior art rejections; therefore said rejections have been withdrawn.

Drawings

    PNG
    media_image1.png
    352
    549
    media_image1.png
    Greyscale

The drawing(s) (fig(s). 20) is/are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
The drawing(s) (fig(s). 20) is/are objected to under 37 CFR 1.84(h)(3). Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section. 
The Examiner notes in particular that Applicant’s shading/hexing impedes the clear reading of text and element numbers in fig. 20. The Examiner suggests breaking off hatching/shading where text and elements are located (i.e., a white background section with black lettering/numbering thereon) and/or relocating text/numbers to margins around the figures where the white background is already available. For example, “Rag layer at the interface” could be written in black on a white background to make reading thereof unimpededly readable; likewise for “Good oi/water partitioning compared to untreated sharp oil water interface”. 
Regarding photograph fig(s). 20, Applicant is respectfully reminded of 37 CFR 1.84(b) (bold for emphasis) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
The Examiner notes that fig(s). 20 is/are not of sufficient quality so that all details are sufficiently reproducible, therefore the drawings (fig(s).  20) is/are objected to under 37 CFR 1.84(b).
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible (figs. 20). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
The Examiner acknowledges that Applicant asserts the appropriateness of utilizing a photograph for fig. 20. The Examiner suggests that Applicant fix the remaining (non-photographic requiring portions), including that the labels and arrows are provided legibly with dark ink and without a shading/hatching background obscuring thereof.
Allowable Subject Matter
Claim(s) 1, 4-12, 14-16, 18, 20, 22, 24-25, 27, and 29 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system for evaluating wax deposition comprising (omissions/paraphrasing for brevity/clarity) “a cold body extending into the container" and “an agitation system configured to produce relative movement between the cold body and the fluid in the container by moving the container and the cold body” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 15, 
the prior art fails to disclose or motivate one skilled in the art to perform a method of evaluating wax deposition comprising (omissions/paraphrasing for brevity/clarity) “moving the container and the cold body in a manner that creates ongoing movement of the fluid relative to the cold body due to the momentum of the fluid and acceleration of the container and the cold body while coolant is circulated through the cold body" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The replacement drawings will be acceptable subject to correction of the informalities as put forth above.  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file the correction. The correction will not be held in abeyance.
Failure to timely comply will result in ABANDONMENT of this application. 
Extensions of time to provide acceptable drawings after the mailing of a notice of allowability are no longer permitted. The drawings will ordinarily not be returned to the Examiner for corrections; Office of Data Management will assess the replacement drawings for the informalities. It is Applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance. See MPEP § 608.02(z).
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856